Citation Nr: 0700551	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

The veteran was issued a complete notification letter in 
March 2004, prior to initial adjudication of his claim by the 
RO.  This letter included notification of the various forms 
of evidence that would be accepted as evidence to verify the 
in-service stressor incidents claimed by the veteran to have 
resulted in his PTSD.  The veteran has not been prejudiced by 
lack of notification for he was notified of all four required 
elements of the duty to notify in this letter and, in 
addition, the statement of the case issued in March 2005 also 
included the entire text of 38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, service personnel 
records, VA treatment records, and afforded the veteran a VA 
examination regarding his PTSD.  There does not appear to be 
any other evidence, VA or private, relevant to the claim at 
this time that the RO has failed to attempt to obtain at this 
time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to 
adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims that his current PTSD is related to 
traumatic experiences during active service in Vietnam.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's VA treatment records and August 2004 VA 
examination both indicate a current diagnosis of PTSD and 
also indicate the veteran's assertions of experiencing 
traumatic events in service.

The veteran relates (see March 2004 PTSD questionnaire and 
history as reported by the veteran during an August 2004 VA 
examination) that he saw "kids with their legs blown off," 
experienced being under sniper fire, and was repeatedly shot 
at while serving in Vietnam.  While the veteran's DD Form 214 
and service personnel records associated with the claims file 
indicate service in Vietnam, there are no specific references 
to the veteran being in combat or experiencing the traumatic 
events he has described.  In addition, the veteran's service 
medical records are silent regarding complaints of 
psychological problems.

Despite the veteran's contentions that he currently suffers 
from PTSD that is related to service, there is no medical 
evidence suggesting such an etiological opinion and there has 
been no verified in-service stressor to warrant such an 
etiological opinion.  While the veteran may sincerely believe 
that his PTSD is related to his service, as a lay person, he 
is not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have PTSD as a result of service.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


